DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 4 and 21-73 have been cancelled.  Claims 1, 3 and 5-20 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  the meaning of the abbreviations TYR, TyrH, etc., should be spelled out at their first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing in its recitation of “iv) wherein the cell further comprises the enzymes selected from the group consisting of: (a) TYR or TyrH, DODC, 60MT, CNMT, CYP80B1, 4'OMT, DRS-DRR, Salsyn, Salr, and SalAT; or (b) TYR or TyrH, DODC, maoA, 60MT, CNMT, 4'OMT, DRS-DRR, SalSyn, SalR, and SalAT”.  The language “selected from the group consisting of” should be followed by a list of possibilities with the final two possibilities separated by “and”.  Here, however, parts (a) and (b) are separated by the word “or”.  Thus, it is unclear if one is supposed to select one or more enzymes from either part (a) or (b), or if the claim is intended to mean that all enzymes from part (a) must be present, or all enzymes from part (b) must be present.
	Claims 3 and 5-20 are rejected due to their dependency upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) in view of Farrow et al. (Nature Chemical Biology, 11: 728-732, 2015 – see the IDS filed 06 May 2021).
	Facchini et al. describe to organisms for the synthesis of benzylisoquinoline alkaloids such as thebaine, oripavine, codeine, morphine, oxymorphone, hydromorphone, naltrexone, naloxone, hydroxycodeinone, neopinone, and buprenorphine (abstract; paragraph [0052]).  The host organism can be an animal cell, or a fungus, yeast, or bacterium (paragraphs [0012], [0145]).  The host organism can include a gene encoding a thebaine synthase (paragraphs [0010], [0051], [0061], [0089]-[0098]) and can have an inactivating mutation (paragraphs [0131]-[0144]).  The host organism may additionally comprise an engineered reticuline epimerase which converts an (S)-1-benzyjisoquinoline precursor to an (R)-1-benzylisoquinoline product (paragraphs [0236], [0258], [0259], Claim 28; Figure 11A).  The reticuline epimerase can be from the opium poppy (paragraph [0236]) and as explained by Farrow et al. (abstract) this is a split epimerase for producing (R)-reticuline from (S)-reticuline and is a fusion between a cytochrome P450 and an aldo-keto reductase.  Such a split epimerase is within the scope of the DRS-DRR enzyme recited by amended Claim 1 (see, for example, paragraphs [0065], [0102] and [0103] of the present application).  The host organism may further comprise genes encoding the enzymes tyrosine hydroxylase (TYR), DOPA decarboxylase (DODC), 6-O-methyltransferase (6OMT), coclaurine N-methyltransferase (CNMT), cytochrome P450 N-methylcoclaurine hydroxylase (NMCH, also known as CYP80B1, see paragraph [0051]), 4-O-methyltransferase (4OMT), salutaridine synthase (SAS, which is an alternate name for SalSyn), salutaridine reductase (SalR) and salutaridinol-7-O-acetyltransferase (SalAT) (paragraph [0118]).  As shown in Figure 1C, a precursor for the promorphinan molecule can be (S)-norcoclaurine, which is within the scope of the precursor molecules recited by Claims 13-15.  In addition, tyrosine or a sugar can be a precursor for the promorphinan molecule (paragraphs [[0015], [0049]).  The precursor can be fed to the host organism or can be produced within the host organism (paragraphs [0049]-[0050]).  Precursor molecules for conversion to thebaine include salutaridine, salutaridinol and salutaridinol-7-O-acetate (paragraphs [0008], [0079]-[0081], [0117]).  
	While a working example of an engineered microbial cell having the features recited by the claims is not described by Facchini et al. such a cell would have nevertheless been obvious to one of ordinary skill in the art because Facchini et al. describe an engineered microbial cell with such features for the production of alkaloid products.  The genetically engineered host organisms are constructed such that they produce benzylisoquinoline alkaloids up to 100 times compared to the production level of a non-genetically modified cell (paragraphs [0151] and [0173]) and, therefore, optimization of production of genetic components of the cell would have been obvious to have achieved conversion of at least 50% of the (S)-1-benzylisoquinoline alkaloids molecule to (R)-1-benzyulisoquinoline product (Claim 6),conversion of at least 50% of tetracyclic promorphinan precursor molecules to thebaine (Claim 11), and production of at least 10% more thebaine relative to a microbial cell that lacks the thebaine synthase (Claim 1).

Claims 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) in view of Farrow et al. (Nature Chemical Biology, 11: 728-732, 2015 – see the IDS filed 06 May 2021) and Wang et al. (US Publication No. 2009/0156815 – see the IDS filed 06 May 2021).
Facchini et al. and Farrow et al. have been discussed above.  Those references do not describe the N-demethlyation of benzylisoquinoline alkaloids.
Wang et al. describe a process for the N-demethylation of N-methyl morphinans such as thebaine in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone (abstract; paragraph [0020]).
It would have been obvious to have modified the host organisms of Facchini et al. such that they have the ability to N-demethylate N-methyl morphinans because Wang et al. teach that such a modification is desirable in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone.

Response to Arguments
Applicant has argued that the 103 rejections are inappropriate because “Applicant has amended the claims to clarify aspects that distinguish these claims from the cited prior art.”  The argument is not convincing because, as explained above, the applied prior art describes engineered microbial cells which comprise all limitations recited by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,544,420 in view of Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021).
The claims of the ‘420 patent describe a method of increasing production of an alkaloid product through the epimerization of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid by an engineered split epimerase in an engineered host cell.  The ‘420 patent claims do not describe a host cell with the characteristics recited by Claims 1, 3, 5-17, 19 and 20 of the present application.  Facchini et al. describe to organisms for the synthesis of benzylisoquinoline alkaloids such as thebaine, oripavine, codeine, morphine, oxymorphone, hydromorphone, naltrexone, naloxone, hydroxycodeinone, neopinone, and buprenorphine (abstract; paragraph [0052]).  The host organism can be an animal cell, or a fungus, yeast, or bacterium (paragraphs [0012], [0145]).  The host organism can include a gene encoding a thebaine synthase (paragraphs [0010], [0051], [0061], [0089]-[0098]) and can have an inactivating mutation (paragraphs [0131]-[0144]).  The split epimerase recited by the ‘420 patent claims is within the scope of the DRS-DRR enzyme recited by amended Claim 1 (see, for example, paragraphs [0065], [0102] and [0103] of the present application).  The host organism may further comprise genes encoding the enzymes tyrosine hydroxylase (TYR), DOPA decarboxylase (DODC), 6-O-methyltransferase (6OMT), coclaurine N-methyltransferase (CNMT), cytochrome P450 N-methylcoclaurine hydroxylase (NMCH, also known as CYP80B1, see paragraph [0051]), 4-O-methyltransferase (4OMT), salutaridine synthase (SAS, which is an alternate name for SalSyn), salutaridine reductase (SalR) and salutaridinol-7-O-acetyltransferase (SalAT) (paragraph [0118]).  As shown in Figure 1C, a precursor for the promorphinan molecule can be (S)-norcoclaurine, which is within the scope of the precursor molecules recited by Claims 13-15.  In addition, tyrosine or a sugar can be a precursor for the promorphinan molecule (paragraphs [[0015], [0049]).  The precursor can be fed to the host organism or can be produced within the host organism (paragraphs [0049]-[0050]).  Precursor molecules for conversion to thebaine include salutaridine, salutaridinol and salutaridinol-7-O-acetate (paragraphs [0008], [0079]-[0081], [0117]).  
It would have been obvious to have used the ‘420 patent split epimerase in the host organism of Facchini et al. because it would have been the simple substitution of one known element for another to achieve predictable results.  The genetically engineered host organisms are constructed such that they produce benzylisoquinoline alkaloids up to 100 times compared to the production level of a non-genetically modified cell (paragraphs [0151] and [0173]) and, therefore, optimization of production of genetic components of the cell would have been obvious to have achieved conversion of at least 50% of the (S)-1-benzylisoquinoline alkaloids molecule to (R)-1-benzyulisoquinoline product (Claim 6), conversion of at least 50% of tetracyclic promorphinan precursor molecules to thebaine (Claim 11), and production of at least 10% more thebaine relative to a microbial cell that lacks the thebaine synthase (Claim 1).

Claims 1, 3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,544,420 in view of Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) and Wang et al. (US Publication No. 2009/0156815 – see the IDS filed 06 May 2021).
The ‘420 patent claims and Facchini et al. have been discussed above.  Neither reference describes the N-demethlyation of benzylisoquinoline alkaloids.  Wang et al. describe a process for the N-demethylation of N-methyl morphinans such as thebaine in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone (abstract; paragraph [0020]).  It would have been obvious to have modified the host organisms of the ‘420 patent claims and Facchini et al. such that they have the ability to N-demethylate N-methyl morphinans because Wang et al. teach that such a modification is desirable in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone.

Claims 1, 3, 5-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,427,827 in view of Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021).
The claims of the ‘827 patent describe an engineered host cell for increased production of an alkaloid product through the epimerization of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid by an engineered split epimerase.  The ‘827 patent claims do not describe a host cell with the characteristics recited by Claims 1, 3, 5-17, 19 and 20 of the present application.  Facchini et al. describe to organisms for the synthesis of benzylisoquinoline alkaloids such as thebaine, oripavine, codeine, morphine, oxymorphone, hydromorphone, naltrexone, naloxone, hydroxycodeinone, neopinone, and buprenorphine (abstract; paragraph [0052]).  The host organism can be an animal cell, or a fungus, yeast, or bacterium (paragraphs [0012], [0145]).  The host organism can include a gene encoding a thebaine synthase (paragraphs [0010], [0051], [0061], [0089]-[0098]) and can have an inactivating mutation (paragraphs [0131]-[0144]).  The split epimerase recited by the ‘420 patent claims is within the scope of the DRS-DRR enzyme recited by amended Claim 1 (see, for example, paragraphs [0065], [0102] and [0103] of the present application).  The host organism may further comprise genes encoding the enzymes tyrosine hydroxylase (TYR), DOPA decarboxylase (DODC), 6-O-methyltransferase (6OMT), coclaurine N-methyltransferase (CNMT), cytochrome P450 N-methylcoclaurine hydroxylase (NMCH, also known as CYP80B1, see paragraph [0051]), 4-O-methyltransferase (4OMT), salutaridine synthase (SAS, which is an alternate name for SalSyn), salutaridine reductase (SalR) and salutaridinol-7-O-acetyltransferase (SalAT) (paragraph [0118]).  As shown in Figure 1C, a precursor for the promorphinan molecule can be (S)-norcoclaurine, which is within the scope of the precursor molecules recited by Claims 13-15.  In addition, tyrosine or a sugar can be a precursor for the promorphinan molecule (paragraphs [[0015], [0049]).  The precursor can be fed to the host organism or can be produced within the host organism (paragraphs [0049]-[0050]).  Precursor molecules for conversion to thebaine include salutaridine, salutaridinol and salutaridinol-7-O-acetate (paragraphs [0008], [0079]-[0081], [0117]).  
It would have been obvious to have used the ‘827 patent split epimerase in the host organism of Facchini et al. because it would have been the simple substitution of one known element for another to achieve predictable results.  The genetically engineered host organisms are constructed such that they produce benzylisoquinoline alkaloids up to 100 times compared to the production level of a non-genetically modified cell (paragraphs [0151] and [0173]) and, therefore, optimization of production of genetic components of the cell would have been obvious to have achieved conversion of at least 50% of the (S)-1-benzylisoquinoline alkaloids molecule to (R)-1-benzyulisoquinoline product (Claim 6), conversion of at least 50% of tetracyclic promorphinan precursor molecules to thebaine (Claim 11), and production of at least 10% more thebaine relative to a microbial cell that lacks the thebaine synthase (Claim 1).

Claims 1, 3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,427,827 in view of Facchini et al. (WO 2018/005553 – see the IDS filed 21 April 2021) and Wang et al. (US Publication No. 2009/0156815 – see the IDS filed 06 May 2021).
The ‘827 patent claims and Facchini et al. have been discussed above.  Neither reference describes the N-demethlyation of benzylisoquinoline alkaloids.  Wang et al. describe a process for the N-demethylation of N-methyl morphinans such as thebaine in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone (abstract; paragraph [0020]).  It would have been obvious to have modified the host organisms of the ‘827 patent claims and Facchini et al. such that they have the ability to N-demethylate N-methyl morphinans because Wang et al. teach that such a modification is desirable in order to provide derivatives for the synthesis of other desirable molecules such as naltrexone or naloxone.

Response to Arguments
Applicant has argued that the Double Patenting rejections are inappropriate because “Applicant has amended the claims so as to make these rejections moot.”  The argument is not convincing because, as explained above, the applied prior art describes engineered microbial cells which comprise all limitations recited by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652